TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00407-CR



                                     Michael Walker, Appellant

                                                   v.

                                       State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-09-200673, HONORABLE BRENDA P. KENNEDY, JUDGE PRESIDING



                              MEMORANDUM OPINION


                On June 19, 2009, the trial court signed a judgment of conviction accepting appellant

Michael Walker’s guilty plea to felony cocaine possession and sentencing him to three years

imprisonment. On July 3, appellant filed a notice of appeal from the judgment of conviction. The

trial court has certified that the cause is a plea bargain case and that appellant has no right of appeal.

Thus, the appeal is dismissed. See Tex. R. App. P. 25.2(d).



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: October 8, 2009

Do Not Publish